UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-4764



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus


JEFFERSON VIDAL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-812)


Submitted:    December 29, 2004             Decided:   January 13, 2005


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joenathan   S. Chaplin, JOENATHAN S. CHAPLIN, P.A., Columbia, South
Carolina,    for Appellant. J. Strom Thurmond, Jr., United States
Attorney,   Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence,   South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jefferson Vidal appeals his conviction following his

conditional guilty plea to possession with intent to distribute 500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000).     Prior to accepting the guilty plea, the district court

denied Vidal’s motion to suppress evidence seized pursuant to a

traffic stop on Interstate 95 in Florence County, South Carolina.

Vidal     preserved   the   right   to   appeal   the   district   court’s

suppression determination.      We affirm the denial of his motion to

suppress.

            This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.       Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Perkins, 363 F.3d 317, 320 (4th Cir.

2004).    When a district court has denied a suppression motion, we

review the evidence in the light most favorable to the government.

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

            We find that the factors upon which the district court

relied in denying the motion to suppress provided reasonable

suspicion that Vidal was engaged in criminal activity.         See United

States v. Foreman, 369 F.3d 776, 785 (4th Cir. 2004) (noting that

drug traffickers commonly use air fresheners in vehicles to mask

smell of narcotics); United States v. Brugal, 209 F.3d 353, 358

(4th Cir. 2000) (citing travel along I-95 and departure from a


                                    - 2 -
source city as factors contributing to reasonable suspicion).

Accordingly, we affirm Vidal’s conviction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -